—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated March 29, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the service of a demand by the City of New York for examination pursuant to General Municipal Law § 50-h does not toll the one year and 90-day Statute of Limitations contained in General Municipal Law § 50-i (see, Lowinger v City of New York, 64 AD2d 888, 889-890; see also, Graber v City of New York, 89 AD2d 598; Astromovich v Huntington School Dist. No. 3, 80 AD2d 628, 629, affd 56 NY2d 634; Joiner v City of New York, 26 AD2d 840). O’Brien, J. P., Copertino, Santucci and Luciano, JJ., concur.